Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 31, 2009 (People v Hudyih, 60 AD3d 1084 [2009]), affirming a judgment of the County Court, Westchester County, rendered August 1, 2006.
*733Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Dillon, Angiolillo and Florio, JJ., concur.